           Case 19-11739-LSS      Doc 733      Filed 07/07/20   Page 1 of 2



1                         IN THE UNITED STATES BANKRUPTCY COURT

2                             FOR THE DISTRICT OF DELAWARE

3
      In Re:                                      Case No. 19-11739-LSS
4
      i-Pic Gold Class Entertainment LLC, et      Chapter 11 Proceedings
5     al.,
                                                  NOTICE OF CHANGE OF ADDRESS
6              Debtors.

7

8          NOTICE IS HEREBY GIVEN that, effective immediately, the contact information

9    for Peter Muthig, attorney for Maricopa County Treasurer, is as follows:

10                         Peter Muthig
                           Maricopa County Attorney’s Office
11                         Civil Services Division
                           225 W. Madison Street
12                         Phoenix, Arizona 85003
                           Email: Muthigk@mcao.maricopa.gov
13                         Telephone: (602) 506-1923
                           Fax: (602) 506-4317
14
           All future pleadings, notices, correspondence, and other papers should be served
15
     on the undersigned at the above address.
16
           RESPECTFULLY SUBMITTED this 7th day of July, 2020.
17
                                               ALLISTER ADEL
18                                             MARICOPA COUNTY ATTORNEY

19                                             BY: /s/ Peter Muthig
                                                   PETER MUTHIG
20                                                 AZ State Bar No. 018526
                                                   Deputy County Attorney
21                                                 Maricopa County Attorney’s Office
                                                   Civil Services Division
22                                                 225 W. Madison Street
                                                   Phoenix, Arizona 85003
                                                   Telephone (602) 506-1923
23                                                 E-mail: muthigk@mcao.maricopa.gov
                                                   Attorney for Maricopa County Treasurer
24
           Case 19-11739-LSS       Doc 733     Filed 07/07/20    Page 2 of 2



1
                                   CERTIFICATE OF SERVICE
2           IT IS CERTIFIED that the foregoing document was served this 7th day of July

3    2020, by filing the same with the Clerk of the Court using the ECF filing system which

4    shall send notification to attorneys registered to receive notice.

5                                               /s/ Peter Muthig      ________________
                                                Peter Muthig (AZ State Bar No. 018526)
                                                Deputy County Attorney
6                                               Maricopa County Attorney’s Office
                                                Civil Services Division
7                                               225 W. Madison Street
                                                Phoenix, Arizona 85003
8                                               Telephone (602) 506-1923
                                                Email: muthigk@mcao.maricopa.gov
9                                               Attorneys for Maricopa County Treasurer

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                    2
